Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
This office action is in response to claims filed on 05/22/2019; the foreign application priority date 11/22/2016 is considered.
Claims 1-14 are pending; claims 1, 2, 6-8, 12-14 are rejected; claims 3-5 and 9-11 are objected; Claims 1 and 7 are independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/22/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen US Pub. No.: 2016/0135116 A1 (hereinafter Chen) in view of Evesti et al. US Pub. No.: 2018/0343252 A1 (hereinafter Evesti).

Chen teaches:
a method for controlling access to a first network (see Chen ¶21, network access control), comprising: 
receiving, by a first network access device of the first network, an access request from a first user device (see Chen ¶¶49, 69, terminal 11 sends a probe request towards an access point 12 of the WLAN network (step 201), 
determining, by the first network access device, if the first user device was granted an access to the first network (see Chen ¶¶53, 76, determining whether or not to grant access to the user equipment 11), 
Chen does not explicitly teach but the related art Evesti teaches:
if the first user device has not been granted an access to the first network, determining, if a second network access device linked to the first network access device granted the first user device an access to a second network, and if the second network access device granted access to the first user device (see Evesti  Figs. 3-6 ¶¶5 27 44, access rights deduction module 307a is the module that deduces access rights for a device and/or user, e.g., visitor's device 311, in a new Smart Space, e.g., 301a, based on the access rights granted to that device/user in the other Smart Spaces, e.g., 301b and/or 301c),
granting the first user device an access to the first network by the first network access device, wherein the second network access device is linked to the first network access device if a link condition is met (see Evesti Fig. 6 and ¶¶44-46 access rights deduction module 307a is the module that deduces access rights for a device and/or user, e.g., visitor's device 311, in a new Smart Space, e.g., 301a, based on the access rights granted to that device/user in the other Smart Spaces, e.g., 301b and/or 301c), 
the link condition being: c) a different user device has been granted an access to the first and second networks by said first and second network access devices respectively, or d) at least one communication has been exchanged between the first and second network access devices (see Evesti ¶¶5 44, granting access rights to the assets in the second network that are similar to the access rights granted to similar devices in the first network)

As to independent claim 7, this claim is directed to a first network access device executing the method of claim 1; therefore it is rejected along similar rationale.
As to independent claim 13, this claim is directed to a gateway comprising the first network access device according to claim 7; therefore it is rejected along similar rationale.
As to independent claim 14, this claim is directed to a non-transitory program storage device embodying a program of instructions executable by the machine to perform program steps of claim 1; therefore it is rejected along similar rationale.
Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen US Pub. No.: 2016/0135116 A1 (hereinafter Chen) in view of Evesti et al. US Pub. No.: 2018/0343252 A1 (hereinafter Evesti) as applied above to claims 1 and 7 and further in view of Mower US Pub. No.: 2016/0021205 A1 (hereinafter Mower).
As to claim 2, the combination of Chen and Evesti does not explicitly disclose but the related art Mower teaches: the method according to claim 1, wherein the communication exchanged between said first and second network access devices is a phone call or an electronic mail (see Mower ¶32, a 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the network architecture enabling a mobile terminal to roam into a wireless local area network disclosed by Chen and the method and apparatus for granting access rights to users of communications networks, as thought by Evesti to include the automatic detection of VIP guests on wireless networks, as thought by Evesti, in order to grant access rights for a visitor device in new network space based on the access status on the other network space. It would have been obvious to one of ordinary skill in the art to allow authorized users to interface with the electronic devices in the Smart Space through their computers, smart phones, and other personal devices and enhance usability.
As to dependent claim 8, this claim contain substantially similar subject matter as claim 2; therefore it is rejected along the same rationale.

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen US Pub. No.: 2016/0135116 A1 (hereinafter Chen) in view of Evesti et al. US Pub. No.: 2018/0343252 A1 (hereinafter Evesti) as applied above to claims 1 and 7 and further in view of Likar et al. US Pub. No.: 2017/0078880 A1 (hereinafter Likar).
As to claim 6, the combination of Chen and Evesti does not explicitly disclose but the related art Likar teaches the method according to claim 1, wherein the first user device is granted an access to the first network if the second network access device is linked to the first network access device since a predefined time period (see Likar ¶29, permit network access, deny network access, or set access limitations (e.g., limited duration, limited data rate or data volume, one-time access, unlimited access, or access under parental controls)).

As to dependent claim 12, this claim contain substantially similar subject matter as claim 6; therefore it is rejected along the same rationale.

Allowable Subject Matter
Claims 3-5 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record (in particular, the combinations of (Chen US Pub. No.: 2016/0135116 A1 in view of Evesti et al. US Pub. No.: 2018/0343252 A1 and Likar et al. US Pub. No.: 2017/0078880 A1) or (Chen US Pub. No.: 2016/0135116 A1 in view of Evesti et al. US Pub. No.: 2018/0343252 A1 and Mower US Pub. No.: 2016/0021205 A1) does not disclose, the second network access device is linked to the first network access device through at least one intermediary network access device, the first user device is granted an access to the first network if a number n of intermediary network access devices is lower than or equal to a predetermined number N as claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGA WOLDEMARIAM whose telephone number is (571)270-7478.  The examiner can normally be reached on Monday to Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 5712726798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEGA WOLDEMARIAM/               Examiner, Art Unit 2433            

/JEFFREY C PWU/             Supervisory Patent Examiner, Art Unit 2433